Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Russo on 8/10/2022. The claims submitted 7/29/2022 are entered. The following amendments represent changes to those claims.
The application has been amended as follows: 
In claim 1: 
Please change “in a range of 1:1 to 1:2” in lines 15 and 16 to -- in a range of 1:1.2 to 1:1.4--.
Please change “0.7<a≤0.9” in the final line to --0.7≤a≤0.9--.
Please cancel claim 4.
In claim 9:
Please change “group consisting of Li(Ni0.6Mn0.2Co0.2)O2, Li(Ni0.7Mn0.15Co0.15)O2, and Li(Ni0.8Mn0.1Co0.1)O2” to -- group consisting of Li(Ni0.7Mn0.15Co0.15)O2 and Li(Ni0.8Mn0.1Co0.1)O2--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US PGPub 2020/0028212. That reference teaches a lithium secondary battery having many of the claimed limitations (see Example 2). However, the reference does not teach or suggest the inclusion of the compound of Formula 1 in an electrolyte solution. It also does not motivate the formation of a first lithium salt as claimed to a second lithium salt as claimed in a range of 1:1.2 to 1:1.4 in an electrolyte solution, or any benefits resulting from the combination of claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726